de internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-111473-99 cc dom it a b2 district_director taxpayer’s name taxpayer’s identification no years involved date of conference october issue are distributions of alaska native fund proceeds made by the taxpayer to its shareholders subject_to information reporting under sec_6042 of the internal_revenue_code conclusion because the distributions of alaska native fund proceeds made by the taxpayer to its shareholders were not dividends under sec_316 the distributions are not subject_to information reporting under sec_6042 facts the alaska native claims settlement act publaw_92_203 85_stat_688 codified as amended u s c act was enacted to settle all aboriginal land claims by natives and native groups of alaska under the act natives received cash and land distributed through regional and village corporations these corporations were established under alaska law in accordance with the provisions of the act and their shareholders are natives section of the act established an alaska native fund anf and section provided for its distribution by regional corporations among its shareholders ie alaska natives sec_21 of the act provides that revenues originating from the alaska native fund shall not be subject_to any form of federal state or local taxation at the time of receipt by a regional corporation village corporation or individual native through dividend distributions this exemption shall not apply to income from the investment of such revenues the taxpayer is a regional corporation that made certain distributions to its shareholders in for purposes of this memorandum we are assuming that such distributions were made from the alaska native fund anf proceeds in an examination of the taxpayer the examining agent questioned why the taxpayer did not file form_5452 corporate report of nondividend distributions and forms 1099-div dividends and distributions reporting the distribution of anf proceeds to its shareholders form_5452 requires a corporation to report the total amount of distributions paid during the year the amount of distributions paid from current and accumulated_earnings_and_profits and the amount of distributions paid from sources other than earnings_and_profits the instructions for form_5452 state that corporations are to complete and file the form if nondividend distributions are made to shareholders under sec_301 form_5452 is based on revproc_75_17 1975_1_cb_677 which describes data to be filed by a corporation sec_3 of revproc_75_17 cites sec_6042 as its authority sec_6042 is also the authority for form 1099-div which requires the reporting of nontaxable distributions the agent asserts that the taxpayer’s distributions in were distributions under sec_301 and therefore subject_to information reporting law and analysis sec_301 determines the treatment of distributions of property made by a corporation to a shareholder with respect to its stock under sec_301 the portion of a distribution that is a dividend as defined in sec_316 shall be included in gross_income under sec_301 the portion of a distribution that is not a dividend shall be applied against and reduce the adjusted_basis of stock generally sec_316 defines the term dividend as any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits accumulated after date or out of its earnings_and_profits of the taxable_year under sec_6042 every person who makes payments of dividends aggregating dollar_figure or more to any other person during any calendar_year shall make a return according to the forms or regulations prescribed by the secretary sec_6042 and sec_1_6042-3 of the income_tax regulations define the term dividend as any distribution made by a corporation which is a dividend as defined in sec_316 the instructions also state that the form is to be completed if nondividend distributions are made to shareholders under sec_1368 or sec_1371 but neither of these provisions is relevant here sec_4 of revproc_75_17 states that it is applicable to distributions under sec_301 that are wholly or partly nontaxable as dividends sec_6042 provides that every corporation shall when required by the secretary furnish a statement setting forth the name and address of each shareholder and the number of shares owned by each shareholder such facts as will enable the secretary to determine the portion of the earnings_and_profits of the corporation accumulated during such periods as the secretary may specify which have been distributed or ordered to be distributed respectively to its shareholders during such taxable years as the secretary may specify and its accumulated_earnings_and_profits and the names and addresses of the individuals or shareholders who would be entitled to such accumulated_earnings_and_profits if divided or distributed and of the amounts that would be payable to each sec_21 of the act which requires the distribution of anf proceeds to be free from taxation at the time of receipt overrides the normal application of sec_316 which provides that every distribution is made out of earnings_and_profits to the extent thereof and that a distribution made out of earnings_and_profits is a dividend as a result any distribution made by a regional corporation of anf proceeds is nontaxable irrespective of the amount of the corporation’s earnings_and_profits thus the taxpayer’s distributions in of anf proceeds were not dividends within the meaning of sec_316 form_5452 states that nondividend distributions are considered fully or partially nontaxable as dividends only because the paying corporation’s current and accumulated_earnings_and_profits are less than the distributions that is the premise underlying the reporting of nondividend distributions on form_5452 and nontaxable distributions on form 1099-div is that these amounts would be dividends and taxable if they were made out of the corporation’s accumulated and current_earnings_and_profits however under the unique circumstances presented the distributions of anf proceeds are nontaxable not because the taxpayer’s accumulated and current_earnings_and_profits are less than the amount of the distributions but because the act so provides thus since the taxpayer’s distributions of anf proceeds were not dividends irrespective of the amount of the taxpayer’s earnings_and_profits by reason of the act they are not subject_to the information reporting requirements of sec_6042 we note however that nothing in the act conflicts with the application of sec_301 because the distributions are made by a corporation to its shareholders with respect to its stock sec_301 determines the treatment of the distributions of anf proceeds in applying the normal rules of sec_301 and distributions of anf proceeds are not included in the shareholders’ gross_income under sec_301 because they are not dividends within the meaning of sec_316 however as distributions that are not dividends they are applied against and reduce the basis in the shareholders’ stock under sec_3 similarly because of these unique circumstances the distributions of anf proceeds are not within the scope of revproc_75_17 c the application of sec_301 is consistent with implementing congress’ intent of exempting from tax only anf proceeds but not the income from the investment of anf proceeds by applying sec_301 to reduce the bases of the shareholders’ shares upon distributions of anf proceeds only the income from the investment of the anf proceeds not the proceeds themselves is taxable unless sec_301 applies to distributions of anf proceeds the shareholders’ bases in the shares would not be reduced contrary to the intent of the act caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
